Sutherland, P. J.
The only material question in this case is as to the admissibility of the evidence offered by the prisoner to show that the character of Mathews, the deceased, in the *417community, was that he was a dangerous, violent, and quarrelsome man. The recorder excluded this evidence. In my opinion the evidence was properly excluded.
I cannot find any evidence in the case tending to show that the prisoner and Mathews were acquaintances, or that they had ever seen each other before the affray. There was no proof of any previous relation between them, from which it might be presumed that the prisoner knew Mathews’ character good or bad. If Mathews’ character was so notoriously that of a dangerous, violent, and quarrelsome man, that the prisoner had heard of it, I find nothing in the case authorizing the inference that the prisoner supposed, or thought, when he stabbed the deceased, that he was Patrick Mathews. At about the commencement of the affray some one called out “Pat:” there was no evidence that it was the prisoner; the inference from the evidence is, that it was one of the Mathews party.
Under these circumstances, how would proof of Mathews’ notorious character for violence, &c., have tended to show that the prisoner believed himself in danger, when he saw Mathews approaching him ? How Mathews’ character could have influenced or had any thing to do with the motives of the prisoner’s action, I cannot see.
In my opinion, under the circumstances of this case, the evidence was properly excluded.
Perhaps such evidence might be admissible, when from the previous relationship of the parties, or from other circumstances of the case, it would be reasonable to presume that the prisoner might have acted from a knowledge of the character of the deceased for violence, &c. (See Wharton's Hom., 229; do. Crim. L., vol. 1, § 641; State a. Field, 14 Maine, 428; State a. Tilly, 3 Ind., 424.)
The proceedings in the Court of General Sessions should be affirmed, and that court should proceed and sentence the prisoner on his conviction.
Clerke and Barnard, JJ., concurred.